F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          FEB 3 1998
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JAMES G. CAPADONA,

          Petitioner-Appellant,
                                                       No. 97-1334
 v.                                                (D.C. No. 97-N-1343)
                                                         (D. Colo.)
 J.W. BOOKER, Warden,

          Respondent-Appellee.


                            ORDER AND JUDGMENT *


Before SEYMOUR, BRORBY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner-Appellant James Capadona appeals the district court's dismissal,

with prejudice, of his petition for writ of habeas corpus under 28 U.S.C. § 2241.

Also before the court is Mr. Capadona's motion for leave to proceed on appeal

without prepayment of fees pursuant to 28 U.S.C. § 1915. 1 We exercise

jurisdiction under 28 U.S.C. §§ 1291 and 1915, deny Mr. Capadona's motion and

dismiss his appeal.



      Mr. Capadona, a federal inmate appearing pro se, brought this 28 U.S.C.

§ 2241 habeas petition after twice failing to obtain relief under 28 U.S.C. § 2255.

As in his previous § 2255 motions, Mr. Capadona asserts his guilty plea to the

charge of conspiring to possess marijuana with the intent to distribute was

involuntary and was the result of his attorney's ineffective assistance. He further



      1
         Mr. Capadona's motion for leave to proceed on appeal without
prepayment of costs or fees included a certified copy of his trust fund account as
required by 28 U.S.C. § 1915(a)(2), as amended by the Prison Litigation Reform
Act of 1995, Pub. L. No. 104-134, Title 1, § 101(a), 110 Stat. 1321-73. Because
we have determined the filing fee requirements described in § 1915(a)(2) do not
apply to habeas proceedings, see United States v. Simmonds, 111 F.3d 737, 743
(10th Cir. 1997), we review Mr. Capadona's request for in forma pauperis status
under § 1915(a)(1) and Fed. R. App. P. 24(a). Accordingly, Mr. Capadona must
demonstrate "'a financial inability to pay the required filing fees and the existence
of a reasoned, nonfrivolous argument on the law and facts in support of the issues
raised on appeal.'" White v. Gregory, 87 F.3d 429, 430 (10th Cir.) (quoting
DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991), cert. denied, 117
S. Ct. 528 (1996).


                                         -2-
complains the district court erroneously failed to advise him of his right to

withdraw his plea at the time of sentencing for a term greater than contemplated

by the plea agreement. Mr. Capadona's § 2241 petition requests he be allowed to

withdraw his plea so that his case can proceed to trial.



      The district court dismissed Mr. Capadona's § 2241 petition with prejudice,

concluding (1) he presented arguments which were, or could have been, raised in

his previous § 2255 motions; (2) he attempted to avoid the"abuse of the writ"

doctrine fatal to his last § 2255 motion by filing a § 2241 petition; and (3) he

failed to demonstrate cause, prejudice, or a fundamental miscarriage of justice

that would excuse the untimeliness of his claims. We review the district court's

denial of Mr. Capadona's habeas corpus petition de novo. See Bradshaw v. Story,

86 F.3d 164, 166 (10th Cir. 1996).



      It is well-settled § 2241 petitions are intended to address the execution of a

sentence rather than the validity (i.e., the imposition or duration) of a sentence.

Id. Section 2255 provides the "exclusive remedy for testing the validity of a

judgment and sentence, unless it is inadequate or ineffective." Id. Mr. Capadona

attempts here to utilize § 2241 to attack the validity of his judgment and sentence

by arguing § 2255 is rendered "inadequate or ineffective" since he is precluded


                                          -3-
from filing another § 2255 motion under the Antiterrorism and Effective Death

Penalty Act ("AEDPA"). 2 His effort to circumvent the AEDPA and § 2255 is for

naught.



      We have expressly held "habeas corpus is not an additional, alternative, or

supplemental remedy, to the relief afforded by motion in the sentencing court

under § 2255." Williams v. United States, 323 F.2d 672, 673 (10th Cir. 1963),

cert. denied, 377 U.S. 980 (1964). More important, "'[f]ailure to obtain relief

under § 2255 does not establish that the remedy so provided is either inadequate

or ineffective.'" Id. (quoting Overman v. United States, 322 F.2d 649 (10th Cir.

1963)); see also Bradshaw, 86 F.3d at 166.



      2
          Under the AEDPA an inmate seeking to file a second or successive
§ 2255 motion must first secure an order from the court of appeals authorizing the
district court to consider such motion. A court of appeals may authorize a second
or successive § 2255 motion only upon a showing of:

      (1) newly discovered evidence that, if proven and viewed in light of
      the evidence as a whole, would be sufficient to establish by clear and
      convincing evidence that no reasonable factfinder would have found
      the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive to cases on
      collateral review by the Supreme Court, that was previously
      unavailable.

28 U.S.C. § 2255.


                                        -4-
      The case Mr. Capadona relies on most heavily likewise recognizes

      [i]f it were the case that any prisoner who is prevented from bringing
      a § 2255 petition could, without more, establish that § 2255 is
      "inadequate or ineffective," and therefore that he is entitled to
      petition for a writ of habeas corpus under § 2241(c)(3), then
      Congress would have accomplished nothing at all in its attempts --
      through statutes like the AEDPA -- to place limits on federal
      collateral review.

Triestman v. United States, 124 F.3d 361, 376 (2d Cir. 1997). According to the

Second Circuit, the only circumstance that would justify circumventing the newly

amended § 2255 is that "in which the failure to allow for collateral review would

raise serious constitutional questions." Id. at 377 (specifically considering an

actual innocence claim based on Bailey v. United States, ___ U.S. ___, 116 S. Ct.
501 (1995)). Mr. Capadona raises no comparable constitutional issue. He relies

simply on the fact § 2255 relief is no longer available to him.



      Having carefully reviewed the entire record, including Mr. Capadona's brief

on appeal, the pleadings, and the district court's orders, we conclude he has not

made a reasoned, nonfrivolous argument in law or fact to support his petition.




                                         -5-
Accordingly, we DENY Mr. Capadona's motion for leave to proceed on appeal

without prepayment of fees and DISMISS his appeal.



                                   Entered for the Court

                                   WADE BRORBY
                                   United States Circuit Judge




                                     -6-